IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,627


Ex parte JAMES ESTES BAKER III, Applicant



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 526054-B IN THE 209TH DISTRICT COURT
FROM HARRIS COUNTY


 Keller, P.J., filed a dissenting opinion.


	This case is in a confusing procedural posture.  The present application was filed in the trial
court under the cause number for a kidnapping offense.  Applicant has discharged the sentence in
the kidnapping case.  He is on parole for a separate robbery conviction, and it is to this parole that
the complained-of sex-offender conditions are attached.
	Because the sentence for the kidnapping offense has been discharged, this application should
be dismissed.  Applicant should file a habeas application in the robbery case to properly bring his
complaint about the sex-offender conditions.  
	I respectfully dissent.

Filed: September 14, 2011
Do not publish